DETAILED ACTION
Claims 1-23 are pending in the application and claims 1-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application No. 62/905920, filed 9/25/2019 and is granted the priority date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 4-6, 8-12, 14-16, 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-5, 8 of application no. 16/857817. Although the claims at issue are not identical, they are not patentably 
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:

Instant Application
application no. 16/857817
4. The method of claim 1, further comprising: prior to providing information to the bloom filter, receiving the query plan, the query plan comprising a set of query operations, the set of query operations including at least one aggregation and a join operation, the join operation including a build side and a probe side.
5. The method of claim 4, wherein each of the query operation in the set of query operations is included as different nodes in a tree structure corresponding to the query plan
6. The method of claim 4, wherein the build side of the join operation provides information comprising a build side join key cardinality and a number of distinct values of a join key.  
Claim 1. providing information, corresponding to properties of a build side of a join operation, to a bloom filter, the bloom filter utilized to pass the information to an aggregation operator;

switching, in response to the reduction rate being below a threshold value, the aggregation operator to the pass through mode during runtime of the query plan and, while the aggregation operator is in the pass through mode, an input stream of data goes through the aggregation operator without being analyzed and the input stream of data matches an output stream of data flowing out of the aggregation operator, the switching facilitating a reduction in utilization of computing resources by forgoing performing the aggregation operator, the aggregation operator removing, when the reduction rate is above the threshold value of the reduction rate, database records having duplicative values for particular attributes based at least in part on a set of aggregation keys of the aggregation operator, and the aggregation operator forgoing the removing when in the pass through mode.

2. The method of claim 1, further comprising: after switching the aggregation operator to the pass through mode, sending new data received from the bloom filter to a second 








	after switching the aggregation operator to the pass through mode, sending new data received from the bloom filter to a second query operation included in the query plan, the new data being pass through the aggregation operator without performing the aggregation operation operator, the second query operation utilizing the new data to perform a particular operation of the query plan, the second query operation being above the aggregation operator in the tree structure corresponding to the query plan, the second query operation corresponding to a first node and the aggregation operator corresponding to a second node, the second query operation comprising a second aggregation operator different than the aggregation operator.




3.	 The method of claim 1, wherein determining the at least one property of the join operation comprises:	causing the aggregation operator to determine an explosiveness of the join operation based on the information from the build side of the join operation.

9. The method of claim 8, wherein the explosiveness of the join operation is based at least in part on a number of distinct values of a join key as indicated by the bloom filter.  

4.	The method of claim 3, wherein the explosiveness of the join operation is based at least in part on a number of distinct values of a join key as indicated by the bloom filter.
.
defining a threshold explosiveness for the aggregation operator such that the aggregation operator turns off at runtime in response to the join operation exceeding the threshold explosiveness.
5.	The method of claim 3, further comprising:	defining a threshold explosiveness for the aggregation operator such that the aggregation operator turns off at runtime in response to the join operation exceeding the threshold explosiveness.

10. The method of claim 1, further comprising: inserting multiple aggregation operators within the query plan, wherein each of the multiple aggregation operators is configured to automatically turn off at runtime in response to determining an explosiveness of the join operation exceeds a threshold explosiveness or fails to meet a 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 1, 11, and 21. The limitations that determine whether or not to switch to pass through mode then switching to pass through mode covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Other dependent claims rejected also recite the same mental process.
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
	Claims 4 and 14 recite “at least one aggregation and a join operation….a build side” which are already previously recited elements in independent claims
	Claims 10 and 20 recite “a threshold reduction rate” and seems to potentially already be recited element in the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 8, 9, 11, 14, 18, 19, 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332
Regarding claim 1, Das teaches: providing information, corresponding to properties of a build side of a join operation, to a bloom filter, the bloom filter utilized to pass the information to an aggregation operator; (Das see paragraph 0130 0131 0142 0143 0148 bloom filter that is a bitmap of hash values tracking unique values of the build table, the bloom filter size is balanced with number of distinct values filtered. Join filter is used to filter results of table and results are aggregated which reads on bloom filter pass information for aggregator operator. Fixing filter size based on distinct values filtered reads on corresponding to properties of build side)
information from the bloom filter, during executing of a query plan (Das see paragraph 0141-0143 join execution query plan to use bloom filters)
Das does not distinctly disclose: based at least in part on the information, determining, at least one property of the join operation to determine whether to switch the aggregation operator to a pass through mode, the at least one property comprising at least a reduction rate; and 
switching, in response to the reduction rate being below a threshold value, the aggregation operator to the pass through mode during runtime of the query plan and, while the aggregation operator is in the pass through mode, an input stream of data goes through the aggregation operator without being analyzed and the input stream of data matches an output stream of data flowing out of the aggregation operator, the switching facilitating a reduction in utilization of computing resources by forgoing performing the aggregation operator, the aggregation operator removing, when the reduction rate is above the threshold value of the reduction rate, database records having duplicative values for particular attributes based at least in part on a set of aggregation keys of the aggregation operator, and the aggregation operator forgoing the removing when in the pass through mode.
However, Salesforce Stack Exchange teaches: based at least in part on the information, determining, at least one property of the join operation to determine whether to switch the aggregation operator to a pass through mode (Salesforce Stack Exchange pages 2-4 aggregate query to return error when join includes too many rows such as above 200 or more. Error reads on pass through mode, 200 rows or records reads on property, rows and records reads on information)
the aggregation operator to the pass through mode during runtime of the query plan and, while the aggregation operator is in the pass through mode, an input stream of data goes (Salesforce Stack Exchange pages 2-4 aggregate query to return error when join includes too many rows such as above 200 or more. Error reads on pass through mode deactivating aggregation, the aggregation query not occurring reads on input stream not being analyzed being the same as output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include aggregate query errors as taught by Salesforce Stack Exchange for the predictable result of more efficiently performing query operations.
Das as modified does not distinctly disclose: the at least one property comprising at least a reduction rate; and 
switching, in response to the reduction rate being below a threshold value the switching facilitating a reduction in utilization of computing resources by forgoing performing the aggregation operator, the aggregation operator removing, when the reduction rate is above the threshold value of the reduction rate, database records having duplicative values for particular attributes based at least in part on a set of aggregation keys of the aggregation operator, and the aggregation operator forgoing the removing when in the pass through mode
However, Haustein teaches: the at least one property comprising at least a reduction rate; and 
switching, in response to the reduction rate being below a threshold value the switching facilitating a reduction in utilization of computing resources by forgoing performing the aggregation operator, the aggregation operator removing, when the reduction rate is above the (Haustein see paragraphs 0003 0024 0027 0033 0034 if queued data is greater than a threshold then deduplication is performed requiring more computing resources such that deduplication removes duplicate data blocks in stream of blocks, data is below a threshold then deduplication is not performed and system pauses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include disabling deduplication as taught by Haustein for the predictable result of more efficiently performing query operations.

Regarding claim 4, Das as modified further teaches: prior to providing information to the bloom filter, receiving the query plan, the query plan comprising a set of query operations, the set of query operations including at least one aggregation and a join operation, the join operation including a build side and a probe side. (Das see paragraph 0130 0131 0148 0160 0163 processor programmed to perform instructions in memory stored in non-transitory media, a join query using build table and probe table and once join method is completed results are aggregated)

Regarding claim 8, Das as modified further teaches: information from the build side of the join operation (Das see paragraph 0131 a join query using build table)
(Salesforce Stack Exchange pages 2-4 aggregation query determines whether or not too many rows are used in join where determination of too many rows reads on determine explosiveness)
defining a threshold explosiveness for the aggregation operator such that the aggregation operator turns off at runtime in response to the join operation exceeding the threshold explosiveness. (Salesforce Stack Exchange pages 2-4 aggregate query to return error when join includes too many rows and records hitting a limit such as 200. Error reads on turn off and 200 reads on threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include aggregate query errors as taught by Salesforce Stack Exchange for the predictable result of more efficiently performing query operations.

Regarding claim 9, Das as modified further teaches: join operation of distinct values of a join key as indicated by the bloom filter (Das see paragraph 0130 0131 0142 0143 bloom filter of unique values for a join query related to a join key where unique values reads on distinct values)
wherein the explosiveness is based at least in part on a number of values (Salesforce Stack Exchange pages 2-4 see pages 2-4 aggregation error when there are too many rows or reocrds where having too many reads on explosiveness)
 a join method using build and probe tables with a bloom filter as taught by Das to include aggregate query errors as taught by Salesforce Stack Exchange for the predictable result of more efficiently performing query operations.

Regarding claims 11, 14, 18, 19, 21 note the rejection of claim(s) 1, 4, 8, and 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 2, 3, 12, 13, 22, 23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332 in view of Micou et al. US2018/0341728
Regarding claim 2, Das as modified further teaches: data received from the bloom filter included in the query plan of the query plan (Das see paragraph 0130 0131 0142 0143 bloom filter that is a bitmap of hash values tracking unique values of the build table, join execution query plan to use bloom filters)
Das as modified does not teach: after switching the aggregation operator to the pass through mode, sending new data r to a second query operation, the new data being pass 
However, Micou teaches: after switching the aggregation operator to the pass through mode, sending new data r to a second query operation, the new data being pass through the aggregation operator without performing the aggregation operator, the second query operation utilizing the new data to perform a particular operation (Micou see paragraph 0007 query streaming subscription on first node with first aggregator to change to second aggregator for aggregation of further query streaming subscription. Switching from first to second aggregator reads on after switching to pass through mode, further streaming using second aggregator reads on new data performed on second query operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include changing to use another aggregator as taught by Micou for the predictable result of more efficiently aggregating data.

Regarding claim 3, Das as modified further teaches: wherein the second query operation comprises a second aggregation operator different than the aggregation operator (Micou see paragraph 0007 query streaming subscription on first node with first aggregator to change to second aggregator for aggregation of further query streaming subscription)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with Das to include changing to use another aggregator as taught by Micou for the predictable result of more efficiently aggregating data.

Regarding claims 12, 13, 22, 23, note the rejection of claim(s) 2, 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332 in view of Hudzia et al. US2013/0166576
Regarding claim 5, Das as modified further teaches: wherein each of the query operation in the set of query operations is corresponding to the query plan (Das see paragraphs 0056-0066 a given set of query operations)
	Das does not teach: operations is included as different nodes in a tree structure
However, Hudzia teaches: operations is included as different nodes in a tree structure (Hudzia see paragraphs 0066-0069 hierarchal tree of nodes to facilitate queries and as an example a supervisor node configured to aggregate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with Das to include bloom filters as applied to aggregators as taught by Hudzia for the predictable result of more efficiently performing aggregation operations.

	Regarding claim 15, see rejection of claim 5

Claim(s) 6, 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332  in view of Attaluri et al. US2015/0220573 
Regarding claim 6, Das as modified further teaches: wherein the build side of the join operation provides information comprising a build side join key (Das see paragraph 0130 0131 join key used to join tables for a query and scanning build table based on join key)
Das does not teach: cardinality and a number of distinct values of a join key
However, Attaluri teaches: cardinality and a number of distinct values of a join key (Attaluri see paragraph 0027 cardinality n to test membership or number of distinct join keys)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include cardinality as taught by Attaluri for the predictable result of more efficiently performing query operations.

Regarding claim 16, see rejection of claim 6. 

Claim(s) 7, 17,  are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332 and in further view of Nakamura et al. US2011/0191305
Regarding claim 7, Das as modified does not teach: the reduction rate is based on a ratio of a first number of records that a duplicate-removal operation has removed to a second number of records that the duplicate-removal operation has ingested
However, Nakamura teaches: the reduction rate is based on a ratio of a first number of records that a duplicate-removal operation has removed to a second number of records that the duplicate-removal operation has ingested (Nakamura see paragraph 0108 de-duplication ratio depending on the number of data items subject to de-duplication compared to the number of items that exist at a certain point in time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include a de-duplication ratio as taught by Nakamura for the predictable result of more efficiently organizing and managing data.

	Regarding claim 17, see rejection of claim 7. 

Claim(s) 10, 20,  are/is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0350347 in view of Salesforce Stack Exchange, Inconsistency with error "Aggregate query has too many rows for direct assignment", 5/4/2017, https://salesforce.stackexchange.com/questions/172871/inconsistency-with-error-aggregate-query-has-too-many-rows-for-direct-assignmen in view of Haustein et al. US2010/0235332 in view of Li et al. US2016/0378824
Regarding claim 10, Das as modified further teaches: aggregation operators is configured to automatically turn off at runtime in response to determining an explosiveness of the join operation exceeds a threshold explosiveness or fails to meet a threshold reduction rate for removing duplicate values (Salesforce Stack Exchange pages 2-4 aggregate query to return error when join includes too many rows and records hitting a limit such as 200. Error reads on turn off and 200 reads on threshold. Examiner notes the optional recitation of turning off aggregation for failing to meet a reduction rate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include aggregate query errors as taught by Salesforce Stack Exchange for the predictable result of more efficiently performing query operations.
	Das does not teach: inserting multiple aggregation operators within the query plan, wherein each of the multiple aggregation operators
Li teaches: inserting multiple aggregation operators within the query plan, wherein each of the multiple aggregation operators (Li see paragraph 0033 plurality of aggregate operators)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a join method using build and probe tables with a bloom filter as taught by Das to include multiple aggregators as taught by Li for the predictable result of more efficiently performing query operations.

	Regarding claim 20, see rejection of claim 10.

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is not persuasive. New amendments add detail but is not function claim language and does not change the fact that the limitations still recite a mental process. To overcome the 101 rejection examiner suggests adding more detail to the claims 

	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are taught by new art in the above rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153